PER CURIAM.
This appeal was brought from an adverse ruling on appellant’s petition to vacate judgment and sentence under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix. The identical question presented herein has been previously decided contrary to appellant’s position. See Taylor v. State, Fla.App.1964, 169 So.2d 861; Lee v. State, Fla.App.1965, 172 So.2d 621. Case No. F-483 opinion filed by the First District Court of Appeal on March 16, 1965, and cases therein cited.
Accordingly the appeal is quashed as being frivolous and without merit.
ALLEN, Acting C. J., and WHITE and ANDREWS, JJ., concur.